TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00737-CR
NO. 03-07-00738-CR



Daniel Romon Quiroz, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY

NOS. C-1-CR-01-574616 & C-1-CR-01-589507

HONORABLE DAVID CRAIN, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

On July 1, 2002, in cause number C-1-CR-01-574616, Daniel Romon Quiroz pleaded
guilty to possessing marihuana.  The trial court adjudged him guilty and assessed punishment at
120 days in jail.  In assessing punishment, the court took into consideration Quiroz's admission
of guilt in cause number C-1-CR-01-589507, in which he was accused of deadly conduct.  See
Tex. Penal Code Ann. § 12.45 (West 2003).
On November 13, 2007, Quiroz filed a pro se notice of out of time appeal in
each cause.  There is no conviction to appeal in cause number C-1-CR-01-589507.  The notice of
appeal in cause number C-1-CR-01-574616 was untimely.  We lack jurisdiction to dispose of the
purported appeals in any manner other than by dismissing them for want of jurisdiction.  See Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).
The appeals are dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   January 18, 2008
Do Not Publish